Personal Securities Trading Policy November Table of Contents Topic Page(s) Chief Executive Officer’s Letter Introduction Your Compliance is Required Getting Help and Reporting Violations Classification of Employees General Standards of Conduct Your Responsibility Approved Broker-Dealers Clients Interests Fiduciary Duties Protecting Material Nonpublic Information and Compliance with Securities Laws Dealing in Funds When You Trade in Company Securities General Restrictions Restrictions on Pre-Release Earnings Group Company 401(k) Plan Company Employee Stock Options Company Employee Stock Purchase Plan (ESPP) Company Restricted Stock When You Trade in Non-Company Securities General Restrictions Initial Public Offerings Private Placements Additional Rules for ADM and Investment Employees Summary of Requirements Report Securities Accounts and Holdings, including Proprietary Funds Report Transactions and Update Holdings on a Quarterly Basis Obtain Preclearance Prior to Initiating a Transaction, including Proprietary Fund Trades Avoid Short-Term Trading Additional Requirements for ADM Employees Submit a Special Purpose ADM Quarterly Securities Report Submit a Contemporaneous Disclosures Restrictions for ADMs who are Portfolio Managers (“7 Day Blackout Period”) Requirements for ADMs who are MCADMs (Transactions & Holdings in Micro-Cap Securities) Additional Rules for Insider Risk Employees Summary of Requirements Report Securities Accounts, Holdings and Transactions Update Securities Holdings Obtain Preclearance Prior to Initiating a Securities Transaction Additional Rules for Other Employees Dealing in Company securities (outside of Company employee benefit programs) Credit or Advisory Relationship Reporting Securities Holdings and Transactions Supplemental Information Employees’ Financial Information Restricted List Standards For Preclearance of De Minimis Transactions Glossary Definitions Chief Executive Officer’s Letter Dear Fellow Employee: The highest standards of ethical business practices and unwavering loyalty to our clients have been the cornerstones of our culture.Our Shared Values – Client Focus, Trust, Teamwork and Outperformance – are our guiding principles and underscore our commitment to conduct the Company’s business honorably at all times. We have many opportunities to grow and strengthen our Company. But we must deal effectively with the inherent risk that comes with managing an expanding complex global operation. Building a reputation of integrity takes the hard work of many people over many years.But reputations are fragile and can be damaged by just one person making a poor decision.So every employee must accept personal responsibility for our good reputation and work each day to maintain it. One area of particular importance is the continued emphasis the Company places on ensuring that our personal investments are free from conflicts of interest and in full compliance with the laws and regulations of all jurisdictions in which we do business. The Company’s leading role in the investment industry carries with it special responsibilities for each of us to preserve the integrity and credibility of that industry.To respond to regulations and satisfy our desire to demonstrate our commitment to the highest ethical business standards, the Personal Securities Trading Policy has been developed. I urge you to take the time to fully understand the policy and consult it whenever you are unsure about appropriate activity regarding your investments.We are all responsible for following the procedures and respecting the limitations placed on our personal investments as described in the Personal Securities Trading Policy. Introduction Purpose of the Policy The Personal Securities Trading Policy (the Policy) is designed to reinforce The Bank of New York Mellon Corporation’s (the Company’s) reputation for integrity by avoiding even the appearance of impropriety in the conduct of Company business.The Policy sets forth procedures and limitations which, govern the personal securities transactions of every employee. The Company and its employees are subject to certain laws and regulations governing personal securities trading, including the securities laws of various jurisdictions.The Company expects its employees to adhere to such laws and has developed this Policy to promote the highest standards of behavior and ensure compliance with applicable laws. Policy Administration The Policy is developed, interpreted, and administered by the Ethics Office.Amendments or waivers may only be granted at the discretion of the Manager of the Ethics Office.Any waiver or exemption will be official only if evidenced in writing.All waivers or exemptions will be maintained in the Ethics Office. The Company formed an Investment Ethics Council (IEC), which is composed of investment, legal, risk management, compliance and ethics representatives of the Company and its affiliates.The IEC will provide interpretive guidance to the Ethics Office and will specifically oversee the personal trading activities of employees designated as Access Decision Makers (ADMs).The IEC will meet periodically to consider issues related to personal securities trading and investment activity by ADMs. General Covered Activities All employees of the Company and its subsidiaries that are more than 50% owned by the Company are subject to this Policy. This includes all full-time, part-time, benefited and non-benefited, exempt and non-exempt employees.The Policy’s applicability to consultants and contract or temporary employees (including interns) will be determined on a case-by-case basis (see section titled “Classification of
